                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

UNITED STATES,                                 )
                                               )
                       Plaintiff,              )
                                               )       Cause No. 4:21CR00254 HEA/NCC
vs.                                            )
                                               )
JACKSON PRESTON SIPLES III,                    )
                                               )
                       Defendant.              )

                                    ENTRY OF APPEARANCE

       COMES NOW, Richard H. Sindel, and hereby enters his appearance as counsel for

Defendant in the above-captioned matter.

                                               Respectfully Submitted,

                                               SINDEL NOBLE


                                               /s/ Richard H. Sindel
                                               RICHARD H. SINDEL, #23406MO
                                               Attorney for Defendant
                                               8000 Maryland Ave., Suite 910
                                               Clayton, MO 63105
                                               (314) 721-6040
                                               (314) 721-8545 (fax)
                                               rsindel@sindellaw.com



                                       Certificate of Service

The above signature certifies that a copy of the foregoing was filed electronically with the Clerk of
Court and to be served by operation of the Court’s electronic filing system on this 28th day of April,
2021 to all attorneys of record.

                                               /s/ Richard H. Sindel
